FILE COPY




                                  COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                           May 19, 2022

         Gregory Yost                                     Nohl Bryant
         Brock Upham Yost, PLLC                           1024 C. Street
         616 E. Blanco, Suite 202B                        Floresville, TX 78114
         Boerne, TX 78006                                 * DELIVERED VIA E-MAIL *
         * DELIVERED VIA E-MAIL *
                                                          Clinton Butler
         Louis T. Rosenberg                               Langley & Banack, Inc.
         The Law Offices of Louis T.                      112 N. Panna Maria Ave.
         Rosenberg, P.C.                                  Karnes City, TX 78118
         1024 C Street                                    * DELIVERED VIA E-MAIL *
         Floresville, TX 78114
         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-21-00533-CV
                 Trial Court Case Number:     21-01-00010-CVK
                 Style: In the Estate of Magdalene B. Mzyk, Deceased


                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                               Very truly yours,
                                                               MICHAEL A. CRUZ,
                                                               Clerk of Court

                                                               _____________________________
                                                               Monica Rivera
                                                               Deputy Clerk, Ext. 53855




         cc: Honorable Joel B. Johnson (DELIVERED VIA E-MAIL)
         Elizabeth Kopecki (DELIVERED VIA E-MAIL)
         Denise Rodriguez (DELIVERED VIA E-MAIL)
                                                                                           FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 19, 2022

                                       No. 04-21-00533-CV

                IN THE ESTATE OF MAGDALENE B. MZYK, DECEASED

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 21-01-00010-CVK
                          Honorable Joel B. Johnson, Judge Presiding


                            CORRECTED ORDER
         On March 2, 2022, we abated this appeal and remanded it to the trial court for entry of a
final judgment. On April 4, 2022, appellant requested that we continue the abatement “pending
the trial court’s disposition of the parties’ respective claims for attorney’s fees and entry of final
judgment.” We granted appellant’s request and extended the abatement of the appeal until May
17, 2022. We ordered the parties to file a status update by May 17, 2022, and ordered that the
case would be reinstated on the court’s docket by May 23, 2022.

       On May 17, 2022, appellant filed a report indicating that “[t]he parties are presently
conferring [on] a date for a hearing to enter final judgment.” Appellant asked us to again
continue the abatement for an additional thirty days.

       After consideration, we GRANT appellant’s request and extend the abatement of this
appeal until June 16, 2022. We ORDER the parties to file a status update by June 16, 2022. We
ORDER that this case will be reinstated on the court’s docket by June 23, 2022.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court